Name: 2004/267/EC: Commission Decision of 17 March 2004 amending Decision 1999/813/EC laying down special conditions governing imports of fishery products originating in the Socialist Republic of Vietnam, as regards the designation of the competent authority and the model of health certificate (Text with EEA relevance) (notified under document number C(2004) 825)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  fisheries;  international trade;  trade;  Asia and Oceania;  agricultural policy
 Date Published: 2004-03-20

 Avis juridique important|32004D02672004/267/EC: Commission Decision of 17 March 2004 amending Decision 1999/813/EC laying down special conditions governing imports of fishery products originating in the Socialist Republic of Vietnam, as regards the designation of the competent authority and the model of health certificate (Text with EEA relevance) (notified under document number C(2004) 825) Official Journal L 083 , 20/03/2004 P. 0026 - 0028Commission Decisionof 17 March 2004amending Decision 1999/813/EC laying down special conditions governing imports of fishery products originating in the Socialist Republic of Vietnam, as regards the designation of the competent authority and the model of health certificate(notified under document number C(2004) 825)(Text with EEA relevance)(2004/267/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), and in particular Article 11(1) thereof,Whereas:(1) In Commission Decision 1999/813/EC(2), the "National Fisheries Inspection and Quality Assurance Center (NAFIQACEN) of the Ministry of Fisheries" is identified as the competent authority in Vietnam for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.(2) Following a restructuring of the Vietnamese administration, the competent authority has changed to the "National Fisheries Quality Assurance and Veterinary Directorate (NAFIQAVED)". This new authority is capable of effectively verifying the application of the rules in force.(3) The NAFIQAVED has provided official assurances on compliance with the standards for health controls and monitoring of fishery and aquaculture products as set out in Directive 91/493/EEC and on the fulfilment of hygienic requirements equivalent to those laid down in that Directive.(4) Decision 1999/813/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 1999/813/EC is amended as follows:1. Article 1 is replaced by the following:"Article 1The 'National Fisheries Quality Assurance and Veterinary Directorate (NAFIQAVED)' shall be the competent authority in Vietnam for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. In Article 3, paragraph 2 is replaced by the following:"2. Certificates must bear the name, capacity and signature of the representative of the NAFIQAVED and the latter's official stamp in a colour different from that of other endorsements."3. Annex I is replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 4 May 2004.Article 3This Decision is addressed to the Member States.Done at Brussels, 17 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15, Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 315, 9.12.1999, p. 39, Decision as amended by Decision 2000/331/EC (OJ L 114, 13.5.2000, p. 39).ANNEX"ANNEX I>PIC FILE= "L_2004083EN.002703.TIF">>PIC FILE= "L_2004083EN.002801.TIF">"